

	

		II

		109th CONGRESS

		2d Session

		S. 2196

		IN THE SENATE OF THE UNITED STATES

		

			January 25, 2006

			Mrs. Clinton (for

			 herself, Mr. Reid, and

			 Mr. Bingaman) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To authorize the Secretary of Energy to establish the

		  position of Assistant Secretary for Advanced Energy Research, Technology

		  Development, and Deployment to implement an innovative energy research,

		  technology development, and deployment program.

	

	

		1.Short titleThis Act may be cited as the

			 Advanced Research Projects Energy Act

			 (ARPA–E) Act.

		2.Assistant

			 Secretary for Advanced Energy Research, Technology Development, and

			 Deployment

			(a)Establishment

				(1)In

			 generalThe Secretary of

			 Energy shall establish in the Department of Energy the position of Assistant

			 Secretary for Advanced Energy Research, Technology Development, and Deployment

			 (referred to in this Act as the Assistant Secretary), to be

			 headed by, and to report to, the Secretary.

				(2)QualificationsThe

			 Assistant Secretary shall be an individual with—

					(A)an advanced

			 education degree in energy technology; and

					(B)substantial

			 commercial research and technology development and deployment

			 experience.

					(b)MissionThe

			 mission of the Assistant Secretary is—

				(1)to implement an

			 innovative energy research, technology development, and deployment program

			 to—

					(A)increase national

			 security by significantly reducing petroleum and imported fuels

			 consumption;

					(B)significantly

			 improve the efficiency of electricity use and the reliability of the

			 electricity system; and

					(C)significantly

			 reduce greenhouse gas emissions; and

					(2)to sponsor a

			 diverse portfolio of cutting-edge, high-payoff research, development, and

			 deployment projects to carry out the program.

				(c)Experimental

			 personnel authorityThe Assistant Secretary may staff the office

			 of the Assistant Secretary primarily using a program of experimental use of

			 special personnel management authority in order to facilitate recruitment of

			 eminent experts in science or engineering for management of research and

			 development projects and programs administered by the Assistant Secretary under

			 similar terms and conditions as the authority is exercised under section 1101

			 of the Strom Thurmond National Defense Authorization Act for Fiscal Year 1999

			 (Public Law 105–261; 5 U.S.C. 3104 note), as determined by the Assistant

			 Secretary.

			(d)Transactions

			 other than contracts and grantsTo carry out projects under this

			 Act, the Assistant Secretary may enter into transactions to carry out advanced

			 research projects under this subsection under similar terms and conditions as

			 the authority is exercised under section 646(g) of the Department of Energy

			 Organization Act (42 U.S.C. 7256(g)).

			(e)Prizes for

			 advanced technology achievements

				(1)In

			 generalSubject to paragraphs (2) through (4), the Assistant

			 Secretary may carry out a program to award cash prizes in recognition of

			 outstanding achievements in basic, advanced, and applied research, technology

			 development, and prototype development that have the potential to advance the

			 mission described in subsection (b) under similar terms and conditions as the

			 authority is exercised under section 1008 of the Energy Policy Act of 2005 (42

			 U.S.C. 16396).

				(2)Competition

			 requirementsIn carrying out this subsection, the Assistant

			 Secretary shall—

					(A)use a competitive

			 process for the selection of recipients of cash prizes; and

					(B)conduct

			 widely-advertised solicitation of submissions of research results, technology

			 developments, and prototypes.

					(3)Maximum amount

			 for all cash prizesThe total amount of all cash prizes awarded

			 for a fiscal year under this subsection may not exceed $50,000,000.

				(4)Maximum amount

			 of individual cash prizesThe amount of an individual cash prize

			 awarded under this subsection may not exceed $10,000,000 unless the amount of

			 the award is approved by the Secretary of Energy.

				(f)Annual

			 reportsAs soon as practicable after the end of each fiscal year

			 for which the Assistant Secretary receives funds under subsection (h), the

			 Assistant Secretary shall submit to the Committee on Energy and Natural

			 Resources of the Senate and the Committee on Energy and Commerce, and the

			 Committee on Science, of the House of Representatives a report on the progress,

			 challenges, future milestones, and strategic plan of the Assistant Secretary,

			 including—

				(1)a description of,

			 and rationale for, any changes in the strategic plan;

				(2)the adequacy of

			 human and financial resources necessary to achieve the mission described in

			 subsection (b); and

				(3)in the case of

			 cash prizes awarded under subsection (e), a description of—

					(A)the applications

			 of the research, technology, or prototypes for which prizes were

			 awarded;

					(B)the total amount

			 of the prizes that were awarded;

					(C)the methods used

			 for solicitation and evaluation of submissions and an assessment of the

			 effectiveness of those methods; and

					(D)recommendations

			 to improve the prize program.

					(g) Relationship

			 to other authorityThe program under this Act may be carried out

			 in conjunction with, or in addition to, the exercise of any other authority of

			 the Assistant Secretary to acquire, support, or stimulate basic, advanced, and

			 applied research, technology development, or prototype projects.

			(h)Authorization

			 of appropriationsThere are authorized to be appropriated to

			 carry out this Act—

				(1)$1,000,000,000

			 for fiscal year 2007; and

				(2)$2,000,000,000

			 for each of fiscal years 2008 through 2011.

				

